IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                                             :          NO. 650
                                                   :
         ORDER AMENDING                            :          SUPREME COURT RULES
         PENNSYLVANIA RULE OF                      :
         EVIDENCE 611                              :          DOCKET
                                                   :
                                                   :


                                                ORDER


PER CURIAM

       AND NOW, this 18th day of September, 2014, upon the recommendation of the
Committee on Rules of Evidence; the proposal having been submitted without
publication pursuant to Pa.R.J.A.103(a)(3) in the interests of efficient administration,
and a Final Report to be published with this ORDER:

      IT IS ORDERED pursuant to Article V, Section 10 of the Constitution of
Pennsylvania that Rule 611 of the Pennsylvania Rules of Evidence is amended in the
attached form.

      This ORDER shall be processed in accordance with Pa.R.J.A. No. 103(b), and
the amendment herein shall be effective immediately.


Additions to the rule are shown in bold and are underlined.
Deletions from the rule are shown in bold and in brackets.